Exhibit 10.1


PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of the 19th day of
October, 2009 (the “Effective Date”), by and between EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah corporation (the “Seller”) and WASATCH RESEARCH PARK I, LLC,
a Utah limited liability company (the “Buyer”).




RECITALS:


A.           Seller is the lessee under that certain University of Utah Research
Park Master Form Lease Agreement dated 1 April 1988, as amended by that certain
First Addendum to Lease Agreement dated 31 December 1990 (the “Ground Lease”),
whereby Seller has leased certain real property located at 770 Komas Drive and
790 Komas Drive, Salt Lake City, Utah, as more particularly described on the
attached Exhibit “A” (the “Real Property”).


B.           The Lessor of the Real Property under the Ground Lease is the
University of Utah (the “University”).


C.           Pursuant to the terms of the Ground Lease, the Seller has
constructed three commercial buildings upon the Real Property, which shall be
referred to hereafter as (i) the “770 Komas Drive Building;” (ii) the “790 Komas
Drive Building;” and (iii) the “Substation Building;” and all three (3)
buildings, consisting of approximately 60,021 square feet of leasable space,
shall be referred to hereafter collectively as the “Buildings.”


D.           Seller desires to sell the Buildings, together with all
improvements located thereon, and all landscaping on the Real Property, by
transferring and assigning Seller’s leasehold interest in the Real Property (the
“Leasehold Interest”) pursuant to the Ground Lease to Buyer; and Buyer desires
to purchase such Buildings and improvements, and to receive an assignment of all
of Seller’s right, title and leasehold interest in the Real Property as the
lessee under the Ground Lease.


E.           Seller and Buyer have agreed upon the terms and conditions of such
purchase and sale, and desire by this Agreement to memorialize their agreement
in writing.




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties do hereby agree as follows:


1.           Purchase Price.  The Purchase Price (the “Purchase Price”) for the
Leasehold Interest in the Real Property shall be TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000), which Purchase Price shall be payable in cash at
Closing.


 
 

--------------------------------------------------------------------------------

 
 
2.           Deposit.  No earnest money or other deposit shall be required.


3.           Closing. The purchase and sale contemplated herein shall be
consummated at a closing (the “Closing”) to take place through an escrow with
Landmark Title Company (the “Title Company”).  The Closing shall occur on a date
that is mutually agreed upon by the Seller and Buyer, which shall be not later
than November 13, 2009 (the “Closing Date”).
 
4.           Document Inspection.  Not later than seven (7) business days after
the Effective Date, Seller shall deliver or cause to be delivered to Buyer, at
no cost or expense to Buyer, copies of the following documents (collectively
referred to herein as the “Documents”):
 
(a)           Title Commitment.  An ALTA Commitment for Title Insurance for an
ALTA standard owner’s policy relating to the Leasehold Interest (the
“Commitment”), issued by the Title Company, together with copies of docu­ments
evidencing each exception to Seller’s Leasehold Interest in the Real Property as
set forth in the Commitment (collectively, the “Exception Documents”).


(b)           Environmental/Engineering/Soils Report.  Copies of any Phase I or
other environmental studies, and any engineering and/or soils or foundation
reports made with respect to the Real Property that are in the possession or
reasonably available to Seller.


(c)           Tax Bills.  Copies of the most recent tax bill or other
assessments affecting the Real Property or any personal property located on the
Real Property.


(d)           Survey.  Seller shall deliver or cause to be delivered to Buyer
and Title Company, a copy of any surveys of the Real Property in Seller’s
possession or to which Seller has reasonable access.


(e)           Existing Leases.  Seller shall deliver copies of the Ground Lease,
and any and all other leases currently in effect on the Real Property, if any.


(f)           Protective Covenants.  Copies of the University’s current
protective covenants that are applicable to the Real Property.


(g)           Other Material Agreements.  Copies of any other documents
reasonably requested by the Buyer.


5.           Return of Documents.  If this Agreement is terminated for any
reason, Buyer shall promptly return to Seller all of the Documents in any media
or form, and shall keep no copies of the Documents in any media or form.


6.           Property Access and Inspections.  Seller agrees to assist and
cooperate with Buyer and its authorized agents, personnel, independent
accountants, counsel and employees, in obtaining access to the Real Property
during regular business hours, for the purposes of making due diligence studies
and inspections as reasonably requested by Buyer.  Buyer shall indemnify and
hold Seller harmless from any loss, cost, damage, liability or expenses
resulting from Buyer’s inspections.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Confidentiality.  Buyer acknowledges the confidential nature of the
information and data delivered or to be delivered to Buyer by Seller and their
agents pursuant to this Agreement. Buyer shall keep all such information and
data confidential and shall refrain from disclosing such information and data to
any third party not retained or utilized by Buyer in connection with this
transaction, and shall not use such information for any purpose other than the
completion of this transaction.  This section shall survive termination of this
Agreement for any reason, and/or Closing.


8.           Due Diligence Period.  The Buyer shall have until October 23, 2009
(the “Due Diligence Period”) to evaluate the Documents, the condition of title,
to conduct any tests or inspections upon the Real Property, and to evaluate the
condition of the Buildings and Real Property generally.  In the event that the
Buyer, for any reason whatsoever, elects not to proceed to Closing, then the
Buyer shall provide written notice to Seller prior to the end of the Due
Diligence Period, and this Agreement shall terminate, and the parties shall have
no further duties or obligations to each other.


9.           Title Documents.  At any time prior to end of the Due Diligence
Period, Buyer may inform the Seller in writing of any objections Buyer has to
the condition of the title to the Seller’s Leasehold Interest in the Real
Property.  In the event that Buyer fails to provide written notice of objections
prior to the end of the Due Diligence Period, Buyer shall be deemed to accept
the condition of title to Seller’s Leasehold Interest in the Real Property.


(a)           Title Objections.  Within three (3) business days after Seller’s
receipt of a notice of objection, Seller shall inform Buyer in writing that
either (i) Seller will cure such objections, or (ii) Seller will not cure such
objections, in which event, Buyer shall have the right to terminate this
Agreement.  In the event that Seller fails to provide such written notice to
Buyer within such three (3) business days, Seller shall be deemed to have
elected not to cure such objections.


(b)           Buyer’s Right to Cancel.  Upon receipt of Seller’s notice that
Seller will not cure Buyer’s title objections (or the failure of Seller to
timely provide notice that it will cure such objections) Buyer shall either (i)
provide written notice to the Seller, at or before Closing, that the Buyer
elects to terminate the Agreement, or (ii) elect to waive its objections to
title and proceed to Closing.


10.           Buyer’s Conditions to Closing.  Buyer’s obligation to acquire the
Leasehold Interest in the Real Property and consummate the Closing shall be
conditioned upon the satisfaction or waiver by Buyer of the following conditions
(collectively, “Buyer’s Conditions”):


(a)           Condition of Title.  There have been no changes relating to the
condition of the title of the Leasehold Interest or the Real Property,
including, but not limited to those covenants, conditions, restrictions, rights
of way, easements, reservations and other matters of record disclosed in the
Commitment.  Notwithstanding the foregoing, Buyer shall have the right, in its
sole and absolute discretion, to approve or disapprove any covenants,
conditions, restrictions, rights of way, easements, reservations and other
matters of record that were not set forth in the Commitment any time prior to
the Closing Date.  The exceptions to and matters with respect to title that
Buyer approves shall be referred to herein as “Permitted Title Exceptions.”
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Satisfaction of Liens.  Seller shall remove at or before Closing
and shall cause the Real Property to be free and clear at Closing of, or the
proceeds otherwise due to Seller hereunder shall be used to remove, any lien
encumbering the Real Property, specifically including any lien that secures the
payment of money, such as mechanic’s and materialmen’s liens, the liens of deeds
of trust and mortgages, liens and judgments of any kind encumbering the Real
Property that may be removed or satisfied by the payment of money, but excluding
taxes or assessments affecting the Real Property which are not yet due and are
not shown as existing liens by the records of any taxing authority that levies
taxes or assessments on real property or by the public record.  In addition,
Seller shall pay and satisfy, at or prior to Closing, all materialmen and
laborers that have supplied labor, services or materials with respect to the
Real Property prior to the Closing Date which might give rise to a mechanic’s or
materialmen’s lien unless such payment is the result of Buyer’s inspection of
the Real Property.


(c)           Financing Contingency.  Buyer shall have secured financing for the
Purchase Price, upon terms satisfactory to the Buyer, in the exercise of its
sole discretion, and the proceeds of such financing shall be available at
Closing.


(d)           Representations and Warranties.  Seller’s representations and
warranties, as set forth in this Agreement, shall be true and correct as of the
Closing Date.


(e)           Title Policy.  At or within a reasonable time after Closing, the
Title Company shall issue an ALTA standard owner’s policy of title insurance
(the “Policy of Title Insurance”), with liability limits equal to the Purchase
Price, insuring Buyer’s right to the Leasehold Interest in the Real Property
free of liens and encumbrances, subject only to (i) the general exclusions and
exceptions common to such form of policy, (ii) current, nondelinquent real
property taxes and assessments; and (iii) the Permitted Title Exceptions.


(f)           Lease Agreement.  Seller shall execute and deliver, at Closing, a
new Lease Agreement (the “New Lease”) that shall be effective November ___,
2009, whereby Seller shall lease the Buildings from Buyer, upon terms that are
mutually acceptable between Seller and Buyer, but which shall include the
following terms:


 
(1)
Initial annual lease rate of $501,141.60, subject to escalators identical to
those found in the Ground Lease;



 
(2)
Security deposit in the amount of $125,000;



 
(3)
Monthly lease payments payable over a term of five (5) years;



 
(4)
The New Lease shall be a triple net lease; and



 
(5)
The New Lease shall be subject and subordinate to the terms of the Ground Lease.

 
 
4

--------------------------------------------------------------------------------

 
 
(g)           University Consent.  Seller shall obtain the written consent of
the University (the “University Consent”), as required by Section 15.1(a) of the
Ground Lease, to Seller’s sale of the Leasehold Interest to the Buyer, which
University Consent must be in writing and delivered to the Buyer at Closing.


(h)           Marketing Agreement.  Seller shall execute and deliver at Closing
a Marketing Agreement between Seller and Buyer (the “Marketing Agreement”) in
the form of the Marketing Agreement attached hereto as Exhibit “B.”


11.           Failure of Buyer’s Conditions.  In the event the Buyer has fully
performed this Agreement, and any of Buyer’s Conditions are not satisfied,
deemed satisfied or waived by Buyer prior to the Closing Date, Buyer may
terminate this Agreement, and in such event, Buyer shall have no further duty or
obligation to the Seller hereunder.  In the event the Buyer has fully performed
this Agreement, and Seller is unwilling or willfully refuses to proceed with
Closing, then Buyer may bring an action against Seller for specific performance
by Seller of this Agreement.


12.           Seller’s Conditions to Closing.  Seller’s obligation to sell the
Leasehold Interest in the Real Property and consummate the Closing shall be
conditioned upon the satisfaction or waiver by Seller of the following
conditions (collectively, “Seller’s Conditions”):


(a)           Purchase Price.  Buyer shall have delivered to the Title Company,
funds sufficient to pay the Purchase Price, and Buyer’s share of closing costs.


(b)           Representations and Warranties.  Buyer’s representations and
warranties, as set forth in this Agreement, shall be true and correct as of the
Closing Date.


(c)           New Lease.  Buyer shall have executed and delivered the New Lease
at Closing.


(d)           Marketing Agreement.  Buyer shall have executed and delivered the
Marketing Agreement at Closing.


(e)           Repurchase Option.  Buyer shall have executed and delivered a
Repurchase Option Agreement (the “Option Agreement”) at Closing, in the form of
the Repurchase Option Agreement attached hereto as Exhibit “C.”


13.           Pre-Closing Covenants.  Seller hereby agrees throughout the term
of this Agreement and through Closing, that Seller shall not enter into any
contracts with respect to the Buildings or Real Property requiring notice of
cancellation greater than thirty (30) days.
 
 
5

--------------------------------------------------------------------------------

 
 
14.           Items to be Delivered by Seller at Closing.  At the Closing,
Seller shall deliver or cause to be delivered to Buyer the following:


(a)           Special Warranty Deed.  A duly executed and acknowl­edged special
warranty deed (the “Deed”), conveying the Leasehold Interest in the Real
Property to Buyer free and clear of liens and encumbrances, except the Permitted
Title Exceptions.


(b)           Documents and Records.  To the extent not previously provided, and
to the extent that they are in Seller’s possession, all licenses, permits,
surveys, and environmental reports relating to the Real Property, which shall be
held by the Buyer subject to the confidentiality provisions of Section 7
above.  Notwithstanding the foregoing, Buyer shall not be entitled to any of
Seller’s books of account and/or financial records relating to Seller’s entity
or other properties.


(c)           Title Insurance.  The Policy of Title Insurance at or within a
reasonable time after the Closing Date.


(d)           New Lease and Marketing Agreement.  The New Lease and Marketing
Agreement, both executed by Seller.


(e)           University Consent.  The University Consent, executed by a duly
authorized representative of the University.


15.           Items to be Delivered by Buyer.  At the Closing, Buyer shall
deliver or cause to be delivered to Seller the following:


(a)           Purchase Price.  The Purchase Price, in cash, subject to any
Closing prorations.


(b)           New Lease and Marketing Agreement.  The New Lease and Marketing
Agreement, both executed by Buyer.


(c)           Option Agreement.  The Option Agreement, executed by Buyer.


16.           Prorations.  Buyer and Seller shall prorate, adjust, charge or
credit the following items between Buyer and Seller as of the Closing Date:


(a)           Taxes and Insurance.  All real property taxes and assessments, and
all real property insurance premiums shall be prorated as of the Closing
Date.  Any transfer taxes associated with the sale of the Leasehold Interest in
the Real Property shall be the responsibility of the Seller.


(b)           Other Expenses.  Any other expenses relating to the Real Property
shall be prorated as of the Closing Date.
 
 
6

--------------------------------------------------------------------------------

 
 
17.           Possession.  Buyer shall receive possession of the Buildings and
Real Property on the Closing Date, subject to the terms of the New Lease,
pursuant to which Seller shall be allowed to continue to occupy the Buildings on
the Real Property.


18.           Seller’s Closing Costs.  Seller shall pay (a) its attorney fees in
connection with this Agreement and the transactions contemplated hereby, (b) the
cost of a standard Policy of Title Insurance, (c) all taxes, including excise
and transfer taxes, associated with the sale of the Leasehold Interest in the
Real Property, (d) the cost to record the Deed, and (e) one-half of any Title
Company closing fees.


19.           Buyer’s Closing Costs.  Buyer shall pay (a) its attorney fees
incurred in connection with this Agreement and the transactions contemplated
hereby, (b) any costs of inspecting the Buildings and Real Property, and (c)
one-half of any Title Company closing fees (not including the cost of the Policy
of Title Insurance, but Buyer shall solely pay any additional costs for extended
coverage or endorsements requested by the Buyer, and Buyer shall also pay the
cost of any lender’s policy of title insurance required by Buyer’s lender).


20.           Seller’s Representations and Warranties.  Buyer and Seller have
entered into this Agreement on the condition that Seller make the following
representations and warranties, which representations and warranties were and
are a material inducement to Buyer entering into this Agreement, and Buyer would
not have entered into this Agreement except in reliance upon the representations
and warranties of Seller made herein.  Seller hereby makes the following
representations and warranties which are true as of the date of this Agreement
and shall be true as of the Closing Date:


(a)           Notice of Violation.  Seller has received no notification of any
violation of any city, county, state or federal laws with respect to, or which
would affect the use of, the Buildings or Real Property, or any portion thereof.


(b)           Compliance with Law.  To the Knowledge (defined below) of Seller,
the Buildings and the Real Property comply with applicable zoning, building and
environmental laws. Seller has received no written notice that the Buildings or
the Real Property is in violation of any zoning, building or environmental laws.
Seller has received no written notice of, nor does Seller have any Knowledge of,
any pending or threatened action or governmental proceeding in eminent domain,
zoning change, special assessment or rent control which would directly or
indirectly affect the Buildings or the Real Property.  As used in this
Agreement, the term “Knowledge” shall mean actual knowledge of David Bateman or
Paul Dailey.


(c)           Documents.  To the Knowledge of Seller, the Documents delivered to
Buyer are accurate, true and complete.


(d)           Consents.  All required approvals or consents have been obtained
in connection with the execution of this Agreement by Seller and with the
performance by Seller of its obligations hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Contracts.  Except as otherwise disclosed as part of the
Documents, there are no contracts relating to the maintenance and operation of
the Buildings and Real Property to which Seller is a party, or which Seller has
assumed.


(f)           Other Agreements.  With the exception of the contracts, documents,
understandings, agreements or instruments intended hereby to be satisfied or
released at or prior to the Closing, to the Knowledge of Seller, neither this
Agreement nor the transactions contemplated hereby violates or shall violate any
contract, document, understanding, agreement or instrument to which Seller is a
party or by which Seller may be bound.


(g)           Hazardous Waste.  To the Knowledge of Seller, except as set forth
on the environmental report(s) to be delivered to Buyer, and other than
hazardous materials disclosed to Buyer, there are no hazardous waste substances
located on the Real Property and Seller has received no notice of any violation
or claimed violation of any laws, rules or regulations relating to hazardous
material located on the Real Property. As used in this Agreement, the term
“Hazardous Material” means any hazardous or toxic substance, material or waste
which is regulated by any local governmental authority, the State of Utah or the
United States Government.


(h)           Adverse Change.  Seller shall inform Buyer of any material adverse
change in the condition of the Buildings or Real Property of which a Seller is
aware, which occurs at any time after the execution hereof and prior to the
Closing Date.


(i)           Lawsuits.  Seller has no notice of any pending or threatened
lawsuits or asserted or unasserted claims relating to the Buildings or the Real
Property.


(j)           Certification of Non-Foreign Status.  Seller is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended, and such warranty will be true as of the Closing date. If Buyer
requests, Seller shall deliver to Buyer at Closing a Certificate of Non-Foreign
Status in a form reasonably acceptable to Buyer at the Closing.


(k)           Access.  To the Knowledge of Seller, no facts or conditions
currently exist that would result in the termination of the current access from
the Real Property to any presently existing highways and roads adjoining or
situated on the Real Property, or termination of the current access to existing
sewer or other utility facilities servicing, adjoining or situated on the Real
Property.


(l)           Power.  Seller has all necessary power and authority to enter into
and perform this Agreement and to sell the Leasehold Interest in the Real
Property to Buyer. Seller has all necessary power and authority to own all the
properties owned by it and to carry on the businesses now conducted or presently
proposed to be conducted by it.
 
(m)                      Authority.  Seller is a corporation organized under and
in good standing under the laws of the State of Utah and has been duly
authorized to enter into this Agreement and to sell the Leasehold Interest in
the Real Property pursuant to the terms and conditions hereof, and the parties
and persons executing this Agreement on behalf of Seller have been duly
authorized to execute this Agreement and to take such other actions as may be
necessary or appropriate to consummate the transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
(n)           Disclosure.  To the Knowledge of Seller, neither this Agreement,
nor any agreement, certificate, statement or document furnished in writing by or
on behalf of Seller in connection herewith or therewith contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.
 
(o)           No Undisclosed Liens or Encumbrances.  To the Knowledge of Seller,
the Buildings and Real Property are not subject to any unrecorded liens or
encumbrances; and that no UCC-1 financing statement has been filed against the
Buildings or the Real Property.
 
(p)           Mechanic’s Liens.  To the Knowledge of Seller, as of the date of
Closing, the Buildings and Real Property shall not be subject to any mechanic’s
liens or materialmen’s liens; that any and all construction work on the
Buildings and Real Property shall be paid in full by Seller at or before
Closing; and that no third party shall have any right or claim to any mechanic’s
lien or materialmen’s lien as of the date of Closing, except those claims
identified by the Title Company and paid at Closing.
 
21.           Survival of Representations and Warranties.  All of the
representations and warranties of Seller set forth in Section 20 hereof shall
survive the Closing. In the event Buyer learns of any inaccuracy in any of the
foregoing representations and warranties prior to Closing, Buyer may, at Buyer’s
option, either terminate the Agreement, or waive such incorrect representation
or warranty and proceed to close notwithstanding the incorrect representation or
warranty.


22.           “As Is” Condition of Real Property.  With the exception of the
representations and warranties made herein, Buyer acknowledges and agrees that
it will be purchasing the Leasehold Interest in the Real Property based solely
upon its inspection and investigations of the Buildings and Real Property and
that Buyer will be purchasing the Leasehold Interest in the Real Property “AS
IS” and “WITH ALL FAULTS” based upon the condition of the Buildings and Real
Property as of the date of this Agreement.  At Closing, except for those
representation and warranties specifically included in this Agreement, Seller
makes no other representations or warranties regarding the Buildings and Real
Property.


23.           Buyer’s Representations and Warranties.  Buyer hereby represents
and warrants for the benefit of Seller that the following facts are true as of
the date of this Agreement and shall be true as of the Closing Date, unless
otherwise modified in a writing directed to Seller by Buyer prior to the
Closing.  Buyer and Seller have entered into this Agreement, on the condition
that Buyer makes the following representations and warranties, which
representations and warranties were and are a material inducement to Seller
entering into this Agreement, and Seller would not have entered into this
Agreement except in reliance upon the representations and warranties of Buyer
made herein.
 
 
9

--------------------------------------------------------------------------------

 
 
(a)           Consents.  All required approvals or consents have been obtained
in connection with the execution of this Agreement by Buyer and with the
performance by Buyer of Buyer’s obligations hereunder.


(b)           Other Agreements.  To the actual knowledge of the Buyer, neither
this Agreement nor the transactions contemplated hereby violate or shall violate
any contract, document, understanding, agreement or instrument to which Buyer is
a party or by which Buyer may be bound.


(c)           Authority.  Buyer is a limited liability company organized under
and in good standing under the laws of the State of Utah and has been duly
authorized to enter into this Agreement and to purchase the Leasehold Interest
in the Real Property pursuant to the terms and conditions hereof, and the
parties and persons executing this Agreement on behalf of Buyer have been duly
authorized to execute this Agreement and to take such other actions as may be
necessary or appropriate to consummate the transactions contemplated hereby.


(d)           Adverse Change.  Buyer shall inform Seller of any material adverse
change in the foregoing representations and warranties of Buyer occurring at any
time after the execution hereof and prior to the Closing Date.


24.           Survival of Representations and Warranties.  All of the
representations and warranties of Buyer set forth in Section 23 hereof shall
survive the Closing.


25.           Brokers.  There are no real estate broker commissions or fees
resulting from this transaction, and each of Buyer and Seller hereby indemnifies
and holds the other of them harmless from the payment of any such broker fees.


26.           DEFAULT BY BUYER.  IN THE EVENT OF ANY DEFAULT OF THE BUYER UNDER
THE PROVISIONS OF THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT, AND BUYER SHALL HAVE NO FURTHER RIGHTS TO PURCHASE THE LEASEHOLD
INTEREST IN THE REAL PROPERTY.  


27.           SELLER’S DEFAULT.  SELLER’S DEFAULT SHALL BE GOVERNED BY SECTION
11, ABOVE.


28.           Indemnification.  Seller hereby agrees to indemnify and hold Buyer
harmless from and against any and all claims, damages, and liabilities,
including attorney fees, arising due to events occurring at the Real Property on
or prior to the Closing Date unless caused by Buyer, its agents, contractors or
employees.  Seller further hereby indemnifies and holds Buyer harmless from and
against any claim, damage or liability resulting from the existence of any
unpaid mechanic’s liens or materialmen’s liens against the Real Property that
are not paid or discharged at or before Closing, together with any and all other
claims, damages or liabilities incurred by Buyer due to any misrepresentation or
breach of warranty of Seller hereunder.  Buyer hereby agrees to indemnify and
hold Seller harmless from and against any and all claims, damages, and
liabilities, including attorney fees, arising due to events occurring at the
Real Property after the Closing Date, unless caused by Seller, its agents,
contractors or employees.
 
 
10

--------------------------------------------------------------------------------

 
 
29.           Condemnation.  In the event that the Real Property or any part
thereof is materially taken by condemnation prior to the Closing Date, Buyer
shall have the right to terminate this Agreement by written notice.  In the
alternative, Buyer may elect to complete the transaction on the terms set forth
in this Agreement and, in such event, Buyer shall receive an assignment of such
condemnation proceeds as are allocable to the portion of the Real Property
taken.  The term “materially taken” means a condemnation or taking by eminent
domain that results in the elimination of more than ten percent (10%) of the
Real Property or the elimination of more than ten percent (10%) of the total
gross square footage of the Buildings. The phrase “taking by eminent domain”
includes any taking under eminent domain power, but excludes any claim for
inverse condemnation.


30.           Attorney Fees.  In the event either party brings suit to enforce
or interpret this Agreement or for damages on account of the breach of a
covenant or representation or warranty contained herein, the prevailing party
shall be entitled to recover from the other party or parties its reasonable
attorney fees and costs incurred in any such action, in addition to other relief
to which the prevailing party is entitled.


31.           Notices.  Any notice required or permitted to be given by one
party to the other may be given by personal service, facsimile, or mailing. If
any notice is deposited into the custody of Federal Express, United Parcel
Service or another overnight courier service, for overnight delivery, prepaid
and addressed to such party at the address hereinafter specified, such notice
shall be effective as of the next business day following its deposit into the
custody of such couriers. All other notices shall be effective upon receipt. The
addresses of the parties for all purposes under this Agreement shall be:


If to Buyer:


Wasatch Research Park I, LLC
Attention:  Dale Christiansen
595 S. Riverwoods Parkway, Ste 400
Logan, Utah  84321
Facsimile:  (435) 755-2045


If to Seller:


Evans & Sutherland Computer Corporation
Attention:  David Bateman
770 Komas Drive
Salt Lake City, Utah  84108
Facsimile:  (801) 588-4510


A party may change the address at which it desires to receive notice upon
written notice of such change to the other party.
 
 
11

--------------------------------------------------------------------------------

 
 
32.           Time of Essence.  Time is of the essence of this Agreement and
each and every term and provision hereof.


33.           Waiver or Modification.  No waiver of any breach or default by any
party hereto shall be considered to be a waiver of any other breach or default.
A modification of any provision contained herein, or of any other amendment to
this Agreement, shall be effective only if the modification or amendment is in
writing and signed by each of the Seller and Buyer.


34.           Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective heirs,
successors and assigns; provided, that this provision shall not be construed as
permitting assignment, substitution, delegation or other transfer of rights or
obliga­tions except strictly in accordance with the provisions of the other
Sections of this Agreement.


35.           Integration of Other Agreements.  This Agreement supersedes all
previous contracts, correspondence and documenta­tion relating to the sale of
the Leasehold Interest in the Real Property. Any oral representa­tions or
modifications concerning this Agreement shall be of no force or effect. This
provision shall survive the Closing.


36.           Counterparts.  This Agreement may be executed in any number of
duplicate originals or counterparts, each of which shall be of equal force and
effect.


37.           Further Actions.  Buyer and Seller agree to execute such
additional documents and take such further actions as may reasonably be required
to carry out each of the provisions and the intent of this Agreement.


38.           Titles and Headings.  Titles and headings of para­graphs of this
Agreement are for convenience of reference only and shall not affect the
construction of any provisions of this Agreement.  The Recitals and other matter
preceding the first numbered paragraph are a part of this Agreement, and
incorporated herein by this reference.


39.           Exhibits.  Each of the exhibits referred to herein and attached
hereto is an integral part of this Agreement and is incorporated herein by this
reference.


40.           Pronouns.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the parties may require.


41.           Authorized Assignment.  Buyer shall have the right to assign its
rights and obligations hereunder to a related entity of its choice, and shall
have the right to designate the vesting on the Deed. Upon such assignment, Buyer
and its assignee will remain jointly and severally liable on its obligations
hereunder to Seller.


42.           Saturday, Sunday and Legal Holidays.  If the time for performance
of any of the terms, conditions and provisions hereof shall fall on a Saturday,
Sunday or legal holiday, then the time of such performance shall be extended to
the next business day thereafter.
 
 
12

--------------------------------------------------------------------------------

 
 
43.           Severability.  Whenever possible, each provision of this Agreement
and every related document shall be interpreted in such manner as to be valid
under applicable law; but, if any provision of any of the foregoing shall be
invalid or prohibited under said applicable law, such provision shall be
ineffective to the extent of such invalidity or prohibition without invalidating
the remainder of such provision or the remaining provisions of this document.


44.           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Utah without giving effect to the
conflicts of laws provisions thereof.


45.           Risk of Loss.  The risk of loss or damage to the Buildings or the
Real Property shall be upon the Seller until the Closing Date.




IN WITNESS WHEREOF, this Agreement is executed by Buyer and Seller as of the
date first set forth above.



 
SELLER:
         
EVANS & SUTHERLAND COMPUTER CORPORATION
    A Utah Corporation              
 
By:
/s/ David H. Bateman      
David H. Bateman, President
 

 

 

 
BUYER:
         
WASATCH RESEARCH PARK I, LLC
   
A Utah Limited Liability Company
             
 
By:
/s/ Dale Christiansen      
Dale Christiansen, Manager
 

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”




REAL PROPERTY DESCRIPTION
 


Beginning at a point which is N 22º00’00” W, 179.000 feet from a point on the
North line of Sunnyside Avenue, said point being S 89º59’50” W 761.997 feet and
N 00º00’10” W 58.200 feet from the Salt Lake City survey monument at the
intersection of Sunnyside Avenue and Padley Street, said monument is located S
65º48’24” W 3622.620 feet and East 97.000 feet and South 58.200 feet from the
Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake Base
and Meridian and running thence:
S 61º09’35” W, 166.781 feet; thence,
N 52º49’31” W, 103.650 feet; thence,
N 12º49’54” W, 461.520 feet; thence,
N 43º19’53” W, 315.935 feet; thence,
N 44º00’00” E, 123.669 feet; along the radial line to a point on a curve;
thence, Southeasterly along the arc of the 212.4714 foot radius curve to the
left, arc length=274.416 feet, chord length = 255.737 feet (chord bearing = S
83º00’00” E) tangent length = 160.109 feet, central angle = 74º00’00”; thence,
along the radial line S 33º00’00” E, 20.500 feet to the point of tangency;
thence,
N 60º00’00” E, 71.108 feet; thence,
S 49º00’00” E, 33.554 feet; thence,
S 60º00’00” W, 11.730 feet; thence,
S 22º00’00” E, 550.000 feet; thence,
S 23º00’00” W, 217.000 feet; to the point of beginning.
Said Parcel of ground contains 5.922 acres.


 

--------------------------------------------------------------------------------

 
 